DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 9, 15, and 17 were amended. Claims 1-5, 7-13, 15-19, and 24-26 are pending and are examined in this office action.
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 112(b).
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 103; however, upon further consideration, new grounds of rejection under 35 USC 103 are presented herein.

Response to Arguments
	Applicant’s arguments filed 10/24/2022 have been fully considered, but are moot in view of the new grounds of rejection presented herein. Note in particular newly-cited “Liu”. See current rejection for further details.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15-19, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over “Rajapakse” (Neural Information Processing: Research and Development) in view of “Liu” (Non-Negative Matrix Factorization For Visual Coding), further in view of “Gabardos” (US 9,152,915 B1).

	Regarding claim 1, Rajapakse teaches 
	A method for efficient neuromorphic population coding, comprising: (Rajapakse page 39 heading “Convolutional Spiking Neural Network for Robust Object Detection with Population Code Using Structured Pulse Packets”. Spiking neural networks are neuromorphic configurations.) 
	generating, …, a population of encoded feature values for each of individual input stimuli instances  (Rajapakse page 41, fig 1 input lines are thin individual inputs, lines to the pooling layer is the encoded feature vector values for each individual input stimuli.)) among a set of input stimuli (input image) using a set of feature encoding units (feature encoding units are the feature detection blocks in the line segment detector); 
arranging, …, the population of encoded feature values for each of the individual input stimuli instances into a population code matrix; and (Rajapakse, page 41, fig 1 pooling the encoded feature vector values at the pooling layer is arranging the values into a population code matrix.)
…evaluating… a set of training stimuli against the …using a learning method to determine a set of weights in a neural network to perform a task. (Rajapakse pg 119 third para “During the training of the network, the value of each weight is adjusted in order to minimize the specified squared error by using the temporal backpropagation algorithm [12].”  The training data is run through with a certain set of weights and then the error is calculated and used to train/adjust the weights of the neural network to lower the error, this is applicants evaluating a training stimuli against the weight matrix using the backpropagation learning method to adjust/determine a set/matrix of weights to perform the task of facial recognition.)  	
Rajapakse does not appear to explicitly teach
…by a computing device,…by the computing device,… 
factorizing, by the computing device, the population code matrix into a basis element matrix and a contribution coefficient matrix, wherein a dimensionality of the basis element matrix is reduced relative to the dimensionality of the population code matrix; and
… evaluating, by the computing device, a set of training stimuli against the basis element matrix using a learning method
However, Liu—directed to analogous art—teaches
factorizing…the population code matrix into a basis element matrix and a contribution coefficient matrix, wherein a dimensionality of the basis element matrix is reduced relative to the dimensionality of the population code matrix; and (Liu, Abstract describes using non-negative matrix factorization to perform linear sparse coding for learning parts-based representation. Non-negative Matrix Factorization is described in section 2.2. and the sparse analogue is described in section 3. In particular, the starting point is equation (3) on page 294 and surrounding paragraph, which indicates that the observed data matrix X (interpreted as corresponding to the population code matrix in the combination with Rajapakse) is factored into two matrices B (interpreted as corresponding to the basis element matrix) and H (interpreted as corresponding to the contribution coefficient matrix). The dimension of the basis element matrix B is nxr, where Regarding claim is smaller than both n and m, where the original population code matrix is nxm. The sparse NMF analogue in section 3 has the same goal of factoring X into BH, but includes an additional sparsity constraint (see first two paragraphs of section 3).)
…evaluating… a set of training stimuli against the basis element matrix using a learning method (Liu, section 5: “One future work is to use learned features via SNMF for further analysis such as classification and clustering and to investigate how the sparseness affects the accuracy.” That is, Liu explicitly contemplates using the learned features (i.e., the basis elements as described above) as features in a learning model.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Rajapakse to use non-negative matrix factorization factorize the population code matrix as taught by Liu and described above because “The proposed SNMF method, simply from the viewpoint of sparse coding like NNSC, can learn not only much sparser representation than NMF, but also parts-based representation as NMF, in contrast to NNSC which can’t learn parts-based representation in complex cases SNMF overcomes the shortcomings of NNSC.” (Liu, section 5). 
The combination of Rajapakse and Liu does not appear to explicitly teach
…by a computing device,…by the computing device,… by the computing device…by the computing device
	However, Gabardos teaches
	…by a computing device,…by the computing device,… by the computing device…by the computing device (Gabardos, Figures 11B-C shows a block diagram illustrating a neuromorphic computerized system for performing image analysis. Column 1, line 66 through column 2 line 12 describe a method performing neuromorphic coding using a processor.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Rajapakse to use a computer implementation as taught by Gabardos because it may “simplify and improve control tasks for a wide assortment of control applications including, without limitation, industrial control, adaptive signal processing, navigation, and robotics” (Gabardos, Column 29, lines 25-29). Moreover, it would have been obvious to implement the methods using computers (including computing devices, computing systems and computer instructions) because this would allow for significantly improved computation speed over performing any operations by hand.

	Claim 9 is substantially similar to claim 1 and is rejected with the same rationale, mutatis mutandis, in view of Gabardos further teaching:
	A system for efficient neuromorphic population coding, comprising: a memory device comprising computer-readable instructions stored thereon; and a computing device configured through execution of the computer-readable instructions, to: (Gabardos, Figures 11B-C shows a block diagram illustrating a neuromorphic computerized system for performing image analysis. Column 1, line 66 through column 2 line 12 describe a method performing neuromorphic coding using a processor. Gabardos, column 18, lines 33-48: “In one or more implementations, methods 600, 620, 700, 800,820,900, and/or 920 may be implemented in one or more processing devices (e.g., a digital processor, an analog processor, a digital circuit designed to process information, an analog circuit designed to process information, a state machine, and/or other mechanisms for electronically processing information). The one or more processing devices may include one or more devices executing some or all of the operations of method 600, 620, 700, 800, 820, 900, and/or 920 in response to instructions stored electronically on an electronic storage medium. The one or more processing devices may include one or more devices configured through hardware, firmware, and/or software to be specifically designed for execution of one or more of the operations”.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Claim 17 is substantially similar to claim 1 and is rejected with the same rationale, mutatis mutandis, in view of Gabardos further teaching:
	A non-transitory computer-readable medium including computer-readable instructions for efficient neuromorphic population coding stored thereon that, when executed by a computing device, directs the computing device to perform a method, comprising: (Gabardos, Figures 11B-C shows a block diagram illustrating a neuromorphic computerized system for performing image analysis. Column 1, line 66 through column 2 line 12 describe a method performing neuromorphic coding using a processor. Gabardos, Column 3, lines 6-9: “Another aspect of the disclosure relates to a non-transitory computer-readable storage medium having instructions embodied thereon. The instructions may be executable by one or more processors.”)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 2, 10, and 18, the rejection of claims 1, 9 and 17 is incorporated herein. Furthermore, Rajapakse teaches 
	further comprising generating a set of input stimuli to cover a range of features in a feature space. (Rajapakse pg 43 “These features (fragments of images) for training are extracted from face images and thereby underwent some Affine transform to ensure robustness to size or orientation change for the detection of respective local features.”)

	Regarding claim 3 and 11, the rejection of claims 2 and  10 are incorporated herein. Furthermore, Rajapakse teaches
	wherein the set of input stimuli comprises at least one translational, rotational, or deformational optic flow stimuli. (Rajapakse pg 43 “These features (fragments of images) for training are extracted from face images and thereby underwent some Affine transform to ensure robustness to size or orientation change for the detection of respective local features.”)

	Regarding claims 4 and 12, the rejection of claims 2 and 10 is incorporated herein. Furthermore, Rajapakse teaches 
	wherein the set of input stimuli comprises at least one facial-related feature stimuli. (Rajapakse pg 43 “These features (fragments of images) for training are extracted from face images and thereby underwent some Affine transform to ensure robustness to size or orientation change for the detection of respective local features.”)

	Regarding claims 5, 13, and 19, the rejection of claims 2, 10 and 18 are incorporated herein. Furthermore, Rajapakse teaches
	wherein the set of training stimuli is evaluated against [a set of weights] using regression to determine the set of weights for prediction of at least one feature in the feature space. (Rajapakse pg 119 third para “During the training of the network, the value of each weight is adjusted in order to minimize the specified squared error by using the temporal backpropagation algorithm [12].”  The training data is run through with a certain set of weights and then the error is calculated and used to train/adjust the weights to lower the error, this is applicants evaluating a training stimuli against the weight matrix using the backpropagation learning method to adjust/determine a set/matrix of weights to perform the task of facial recognition. The facial recognition task is a prediction of a feature (i.e., the recognized entity) which is being interpreted as being in the abstract “feature space”. Note that a neural network is a type of regression model.)
	Rajapakse doesn’t teach a basis element matrix, but Liu teaches
	basis element matrix. (Liu, section 5: “One future work is to use learned features via SNMF for further analysis such as classification and clustering and to investigate how the sparseness affects the accuracy.” That is, Liu explicitly contemplates using the learned features (i.e., the basis elements as described above with respect to claim 1) as features in a learning model.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claims 7 and 15, the rejection of claim 1 and 9 are incorporated herein. Rajapakse does not appear to explicitly teach
	wherein the factorizing comprises non-negative matrix factorizing.
	However, Liu—directed to analogous art—teaches
	wherein the factorizing comprises non-negative matrix factorizing. (Liu, Abstract describes using non-negative matrix factorization to perform linear sparse coding for learning parts-based representation. Non-negative Matrix Factorization is described in section 2.2. and the sparse analogue is described in section 3. In particular, the starting point is equation (3) on page 294 and surrounding paragraph, which indicates that the observed data matrix X (interpreted as corresponding to the population code matrix in the combination with Rajapakse) is factored into two matrices B (interpreted as corresponding to the basis element matrix) and H (interpreted as corresponding to the contribution coefficient matrix). The dimension of the basis element matrix B is nxr, where Regarding claim is smaller than both n and m, where the original population code matrix is nxm. The sparse NMF analogue in section 3 has the same goal of factoring X into BH, but includes an additional sparsity constraint (see first two paragraphs of section 3).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claims 8 and 16, the rejection of claims 1 and 9 are incorporated herein. Rajapakse does not appear to explicitly teach 
	wherein the computing device comprises a neuromorphic computing device.
	However, Gabardos—directed to analogous art—teaches
	wherein the computing device comprises a neuromorphic computing device. (Gabardos, Figures 11B-C shows a block diagram illustrating a neuromorphic computerized system for performing image analysis. Column 1, line 66 through column 2 line 12 describe a method performing neuromorphic coding using a processor.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claims 24-26, the rejection of claims 1, 9 and 17 are incorporated herein. Furthermore, Rajapakse teaches
wherein the neural network comprises a spiking neural network. (Rajapakse page 39 heading “Convolutional Spiking Neural Network for Robust Object Detection with Population Code Using Structured Pulse Packets”. Spiking neural networks are neuromorphic configurations. The spiking neural network is further described in the abstract (page 39) and section 3 provides details of the spiking neural network.)
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121